Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 12/21/2021, after the Non Final Office Action dated 09/27/2021. Claims 1, 6, 8, 10-14, and 18 have been amended; and claims 3-5, 9, 16-17 have been cancelled. 
Claims 1, 2, 6-8, 10-15 and 18-19 are pending.

Allowable Subject Matter
2.	Claims 1, 2, 6-8, 10-15 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a region surrounded by the scanning lines and the signal lines of the array substrate includes a region where a thickness of the organic insulating layer is less than a thickness of the organic insulating layer overlapping the scanning lines and the signal lines in the plan view.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2, 8, 10-13 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 6 is the inclusion of the limitation 
“…wherein, in the plan view, a width of the metal layer overlapping each of the signal lines is greater than a width of the signal line, and a width of the metal layer overlapping each of the scanning lines is greater than a width of the scanning line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 6. Claim 7 is also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation 
“…the third light-transmitting electrode has a region including no light-transmitting conductive material in a region surrounded by the scanning lines and the signal lines, and a region including the light-transmitting conductive material overlaps the scanning line or the signal line and extends to an adjacent one of the pixels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 14. Claims 15, 18, 19 are also allowed due to their virtue of dependency.
Nakahara US 2012/0182274, Mizuno et al. US 2018/0031758 and Kimura et al. US 2007/0279374 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871